PER CURIAM
In this action for rental due under a written lease, defendants appeal from a judgment for plaintiff, and plaintiff cross-appeals from that portion of the judgment providing for interest at the rate of 6 percent per annum from the date the judgment was entered. We affirm the judgment for plaintiff, but agree with plaintiff on his cross-appeal that he was entitled interest at the rate of 9 percent per annum as a matter of law. Therefore, we vacate the judgment and remand the case for entry of a new judgment providing for interest at that rate.
The only basis for providing interest at the rate of 6 percent was that in plaintiffs prayer he asked for interest on the judgment at that rate. At the time the judgment was entered, ORS 82.010(3) provided that the rate of interest on judgments and decrees for the payment of money was 9 percent. Because it was unnecessary for plaintiff to pray for interest on the judgment in order to be entitled thereto, Gardner v. Meiling, 280 Or 665, 572 P2d 1012 (1977), his prayer for 6 percent interest was surplusage. He was entitled to post-judgment interest at the statutory rate as a matter of law.
Accordingly, the judgment is vacated and the case remanded for entry of a new judgment providing for interest on the amount of the judgment at the rate of 9 percent from July 10, 1981.